          Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 1 of 22



                                             JOSEPH PAUKMAN
                                            ATTORNEY AT LAW
                                        --------------------------------
                                       2661 Coney Island Ave #107
                                           Brooklyn, NY 11223
                                            tel: (718) 736-4050
                                            fax: (484) 307-7973
                                           3360066@gmail.com


                                                  May 6, 2020

The Honorable Judge Paul A. Engelmayer
United States District Judge
Southern District of New York
500 Pearl Street.
New York, NY 10007

                                            Re:      United States v. Bronstein et al
                                                            00-cr-100
                                                     ===================


Victim Thompson seeks permission to inform this Court Pursuant to 18 USC § 3664 (K) of
fraudulent concealment by Aron O. Bronstein and counsel, Daniel Steinberg via forged
notary and signatures to hide restitution from the victims in this case and this Court to 1)
increase Aron O. Bronstein’s restitution payments and/or 2) criminal charges against Aron
O. Bronstein and his counsel Raquel Vasserman and Daniel Steinberg for willful failure to
pay restitution and submission of forged notaries to several Courts and/or 3) ordering
vacate the sealing of the records of Aron O. Bronstein below captioned divorce.

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
-----------------------------------------------------------------X
ARON BRONSTEIN

                                                            INDEX NO. 300919/2017
                                            Plaintiff,
                              -against-

FAINA BRONSTEIN

                                           Defendant.

-----------------------------------------------------------------X

1
         Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 2 of 22




Dear Judge Engelmayer;

18 USC § 3664 (K) states A restitution order shall provide that the defendant shall notify the court
and the Attorney General of any material change in the defendant’s economic circumstances that
might affect the defendant’s ability to pay restitution. The court may also accept notification of a
material change in the defendant’s economic circumstances from the United States or from the victim.




       I am the attorney for the estate of Kenneth Thompson, deceased (this letter is amendment

to Docket 113 and refilled per 2/24/20 request of clerk which I noticed today). I have been

informed that on March 1, 2016, a Brooklyn Courier Life article was published about Judgment

Debtor being the owner of a $15,000,000.00 commercial property in Brighton Beach, states the

following;



BRIGHTON GROCERY BUILDING OWNER SAYS COMMUNITY BOARD MEMBER IS
PLAYING POLITICS WITH HIS LIVELIHOOD
Bazaar accusation! Local publicly claims politically connected community board member of trying
to kill grocery store

She’s got this market cornered!
A Brighton Beach property owner exploded at the leader of a neighborhood business group
during Community Board 13’s Feb. 24 meeting, publicly accusing the commerce honcho of
using her influence to try and shutter his tenants’ grocery business as a favor to members of her
trade group.
“You’re a crook!” property owner Aron Bronstein shouted at community board member and
Brighton Beach Business Improvement District director Yelena Makhnin before the board’s
chairman had him removed from the meeting.
Bronstein owns the Brighton Beach Avenue building housing the Master Theater and the
Gourmanoff supermarket. A sliver of the structure — about 10 percent — is actually zoned for
residential rather than commercial uses, and Bronstein wants the community board to support his
request for a city variance letting the grocery store operate despite the zoning quirk.
Makhnin suggested the board table the ask until tenants finish upgrading a fire-sprinkler system
covering the upstairs theater and a ground-floor lobby the venue shares with Gourmanoff.




2
        Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 3 of 22



Bronstein contends that Makhnin is obstructing the process because the business improvement
district’s president owns an adjacent building that houses a competing supermarket. But
Makhnin denied political motivation and said she is only interested in making the building safe.
“I don’t have any objections to any business or any landlord — the only objection I have is I
believe crucial violations and issues such as fire safety should be cleared before any application
with the city is cleared,” Makhnin said.
Bronstein is upgrading the building’s fire system “above and beyond” what law requires, he said.
But Fire Department inspectors would not approve the new system during a December
inspection — and that’s cause enough to wait, Makhnin said.
The board ultimately voted on the proposal, but members didn’t render enough affirmative votes,
so the motion died, according to officials from Borough President Adams’s office that the board
had to call in to officiate the contentious tally.
Bronstein’s attorney can still ask the city for the variance — but without a letter of approval from
the board, the lawyer said.



       Approximately a week after the article was published, on or about March 7, 2016, I was

in talks with Fred Somers, Georgia attorney for Victim Thompson. Fred Somers then asked me

to be attorney of record in this case for the estate of Kenneth M. Thompson, deceased to begin

enforcement of Judgment proceedings against Aron O. Bronstein who according to the

referenced Courier article owns and controls valuable commercial property In Kings County.

Aron O. Bronstein has not made any criminal restitution payments since 2006 (but recommenced

only in November 2017, after motions filed by victim Thompson, Aron Bronstein again began

making payments),

       Aron O. Bronstein runs said property as a corporation, called Oceana Holding Corp., and

by forging signatures of his family members (see exhibit C affidavit of expert page 3 line 22

which finds that “Aron Bronstein did indeed sign the Rosa Bronstein signature .on the

questioned document”. This forged verification, by Aron O. Bronstein, was submitted to

E.D.N.Y federal District Court by Daniel Steinberg, Esq.

    It has been ascertained by Plaintiff’s counsel that, Defendant Bronstein obtained a divorce

3
        Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 4 of 22



from his spouse and upon information and belief regained control of substantial assets he had

previously sequestered under his former spouse’s name. It is further known that a significant

New York based corporate asset under Bronstein’s control has been exchanged for a Florida

based asset. Judgment Debtor sold his residence under his former spouse’s name.

    Aron O. Bronstein fraudulent concealment mislead the US Attorneys’ office and Victim

Thompson into believing he had no assets. Mr. Bronstein controls check books and signs checks

with his father’s and mother’s name (exhibit E forged signature Checks to Hide Aron O.

Bronstein money), (Exhibit F more Aron Bronstein checks under name of his mother, sister and

wife). Many of the checks signed by Mr. Bronstein, forging his parents’ name, See below

signature comparison (you don’t need to be a handwriting expert to notice Rosa Bronstein checks

dated 6/11/13, 1/1/12 and 9/1/12 are similar to Aron O. Bronstein).




4
    Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 5 of 22




5
        Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 6 of 22




(Exhibit G - compare above to real signature of Rosa Bronstein), (Exhibit H more forgery by

Aron O. Bronstein and some forgeries notarized counsel Raquel Vasserman. More evidence of

fraudulent concealment is Upon information and belief, Aron O. Bronstein participated in and

filed a Kings County Supreme Court probate, index # 2013-2725, with Judgment Debtor forging

signature of his mother as the executrix of deceased father’s estate (It is relevant to note that the

notary, Raquel Vasserman, maintains a law office in 161 Brighton 11 th Street, suite 7a, Brooklyn

NY, a property owned by Oceana Holding Corp., which Aron O. Bronstein controls and owns

under the guise of his mother Rosa Bronstein) . See below (one of many forged signatures

notarized by Raquel Vasserman and submitted to several Courts by Raquel Vasserman and

Daniel Steinberg, Esq).




6
    Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 7 of 22




7
     Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 8 of 22



           In this regard, forged notary, there is a long history on the part of Aron Bronstein

    using other family members to conduct business on his behalf. For example, Aron

    Bronstein has repeatedly issued and signed checks for Defendant corporations in the

    name of his mother and father. Judgment Debtr, Aron O. Bronstein opened bank accounts

    on March 31, 2011, allegedly signed by his father, Michael Bronstein, even though the

    elder Micheal Bronstein was in a coma at the time. See below




8
    Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 9 of 22




9
       Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 10 of 22



       Another example is the above said strategic divorce which this Court should unseal. Aron

Bronstein, with the assistance of his family members, has continued to fraudulently conceal

assets and income through a number of businesses in which he plainly has a direct economic and

controlling interest (Exhibit A & B).

       Victim Kenneth Thompson, an 82-year-old, Korean War veteran who died of heart

failure, a few months after losing his life savings to a New York stockbrokerage firm run by

Aron O. Bronstein. Aron O. Bronstein’s stock brokerage firm and OCEANA HOLDING CORP

respectively worked and work out of 1029 Brighton Beach Ave, Brooklyn. This property is

owned by Oceana and was used to defraud Kenneth Thompson of his life savings. Oceana

Holding Corp. owns, leases and manages real estate. Judgment Debtor’s stock brokerage firm

was located inside Oceana property at 1029 Brighton Beach Ave, Brooklyn Oceana Holding

Corp. provided an address needed for Aron O. Bronstein to run his fraud against Kenneth

Thompson. This housing allowed Aron O. Bronstein to defraud Kenneth Thompson out of his

life savings. Aron O. Bronstein also had an address in Manhattan.

After my client invested over 3 million dollars with Judgment Debtor, Judgment Debtor bought a

home in New Jersey, valued at over 3 million dollars.The Property was on 14 Chapel Court,

Alpine NJ, acquired June 18, 1999, upon information and belief with the money stolen from my

client and sold on January 31, 2001 for $3,238,000.00.Under the restitution order of S.D.N.Y

federal District Court Aron O. Bronstein should have deposited the $3,238,000.00 into the

victim’s restitution fund. However, there is no record the $3,238,000was given back to the

victims. On March 2004, Aron O. Bronstein was released from prison and coincidently, the same

month the mortgage for Oceana Holding Corp property that Aron O. Bronstein now runs was

satisfied on March 22, 2004.Upon information and belief, above the $3,238,000.00 obtained



10
        Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 11 of 22



from the sale of Bronstein’s Alpine house was used to pay off the Oceana mortgage which

coincidently was paid off 2 days after Judgment Debtor was released from prison in March

2004.Fraudulent concealment of Aron O. Bronstein misled the US Attorneys’ office and Plaintiff

(victim Thompson) into believing Judgment Debtor had no assets and allowed Judgment Debtor

to submit inaccurate income verification documents to the US attorney’s office. Judgment

Debtor owns and controls check books and signs checks with his father’s and mother’s name.

Many checks signed by Judgment Debtor on Oceana bank accounts, forging his parents’ name

were issued to Judgment Debtor, Aron O. Bronstein, However, Bronstein wasn’t issued K-1’s,

1099s or W-2’s by Oceana but still received funds from Oceana.



Forged notary and affidavit in retaliation lawsuit by Aron O. Bronstein was willful failure

to pay restitution.

18 U.S. Code § 401. Power of court

A court of the United States shall have power to punish by fine or imprisonment, or both, at its
discretion, such contempt of its authority, and none other, as—
(1) Misbehavior of any person in its presence or so near thereto as to obstruct the administration
of justice;
(2) Misbehavior of any of its officers in their official transactions;
(3) Disobedience or resistance to its lawful writ, process, order, rule, decree, or command.
(June 25, 1948, ch. 645, 62 Stat. 701; Pub. L. 107–273, div. B, title III, § 3002(a)(1), Nov. 2,
2002, 116 Stat. 1805.)


       On April 19, 2016 Oceana Holding Corp. and its counsel filed a frivolous Kings county

action against me which they discontinued prosecution when it was uncovered that affidavits in

that case were also notarized forgeries, falsely notarized by Raquel Vasserman and include Aron

O. Bronstein forging his Mother’s signature.




11
        Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 12 of 22



       Oceana Holding Corp. discontinued prosecution of the retaliatory action February 6,

2017 when it was learned that the Oceana Holding Corp. v Joseph Paukman action was verified

with Judgment Debtor forging his mother’s signature. Oceana Holding Corp. v Joseph Paukman

retaliatory lawsuit is another example of willful failure to pay restitution by Aron O. Bronstein.

       Aron O. Bronstein has a history of using his Oceana to commence frivolous and

harassing actions against others, including Plaintiff’s counsel by virtue of a Summons and

Complaint filed in the Supreme Court of the State of New York, County of Kings. Examples

include;

               Oceana Holding Corp. v. Marat Novikov et al, under index number 507975/2014.

               That action seeks to hold Marat Novikov and his children liable for alleged

               defamatory statements made to third parties; for alleged trespass to Oceana, a

               corporation in which Marat Novikov has a proprietary interest; together with

               other causes of action, personal to Aron O. Bronstein, which have no basis in law

               or fact, all of which are wrongly claimed in the name of Oceana.

               Oceana Holding Corp. v. Anton Krilloff, under Kings County Supreme Court

               index number 502652/2016. That action seeks to hold Anton Krilloff liable for

               alleged defamatory statements made to third parties; for alleged malicious

               prosecution of a Kings County Small Claims Court case, under index number

               65038/2014. This lawsuit was commenced in response to a Judgment Anton

               Krilloff holds against Oceana Holding Corp. and Oceana Caterers, a company

               owned by Aron O. Bronstein’s wife Exhibit D email Aron will not let little kids

               have a bathroom).




12
          Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 13 of 22




                     Victim Thompson’s action is in good faith to expose a possible if not likely

conspiracy to provide forged documents, signatures and notaries to New York State and federal

Courts by Defendants. By aiding and abetting Aron Bronstein to forge signatures Daniel

Steinberg and Raquel Vasserman have obstructed Plaintiff from collecting a multimillion dollar

against Judgment Debtor and has obstructed justice by aiding and abetting hiding of Judgment

Debtor’s Income and/or assets from the Southern District of New York, United States Attorney

office.


          On July 27, 2016 I sent below email to Defendant’s counsel

From: Joseph Paukman <joe94102@yahoo.com>
To: Raquel Vasserman <rvasserman@kovalaw.com>
Date: Wednesday, July 27, 2016, 7:28 PM -0400
Subject: Safe harbor Rule 11 Rosa Bronsteinss affidavits

Upon examination of Rosa Bronsteins signature on motions you notarized and filed in 2 Supreme Court and 1
Federal court cases

        I am of the opinion that these are not Rosas signatures and look more like signatures of her son Aron O
Bronstein.

Please withdraw these forged affidavits. In alternative I will bring this matter to the courts attention

Thank you Joseph Paukman

Sent from my iPhone




          Raquel Vasserman, Esq. and Daniel Steinberg, Esq. in response to above email

allegations of forgery stopped submitting affidavits altogether, Victim Kenneth Thompson seeks

to submit handwriting expert, Wendy Carlson’s affidavit. The Carlson affidavit goes to the issue

of fraudulent concealment. It further points to the need for a criminal proceeding against

Steinberg and Vasserman.




13
        Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 14 of 22



       To add insult to forged affidavits Oceana Holding Corp Counsel, Daniel Steinberg, has

submitted a 29 count motion for contempt and to report me to the grievance committee as a Red

Herring to distract from forged notaries and verifications submitted by Aron O. Bronstein and

counsel Steinberg. The Contempt motion was denied and Daniel Steinberg filed a motion to

renew contempt. Mr. Steinberg’s unwarranted accusations of contempt are being offered as a

“Red Herring” and a desperate attempt to deflect a serious issue of submission of forgery by

Aron O. Bronstein and counsel Steinberg to several New York state and Federal Courts.

       Daniel Steinberg falsely feigns ignorance and his attempts to report Plaintiff’s counsel to

the Grievance Committee attempts to drown the truth that Aron O. Bronstein runs a multimillion

dollar property as a corporation by forging signatures of his mother to avoid paying restitution to

his victims. See below, you need not be a handwriting expert to realize that Aron O. Bronstein is

paying Counsel Steinberg’s and Counsel Vasserman’s attorney fees (If this Court so orders I will

produce checks paid by Aron O. Bronstein to his counsel), see below comparison of Rosa

Bronstein signature to Aron O. Bronstein affidavits where Aron O. Bronstein admits forging his

father’s signature and hints at being a corporate landlord.




14
     Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 15 of 22




15
     Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 16 of 22




16
        Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 17 of 22



        Exhibit A & B alleging unreasonable compensation to Aron O. Bronstein who has made

no criminal restitution payments since 2006 - but recommenced only in November 2017, after

motion filed by Plaintiff-appellant, Aron Bronstein makes $800 monthly payments),




Criminal Charges against Counsel Steinberg and Vasserman for falsification (Exhibit I

article).



        In an effort to appease, Aron O. Bronstein, Daniel Steinberg and Raquel Vasserman have

falsely notarized and/or submitted 6 forged affidavits and/or verifications to Kings County

Probate, Kings County Supreme Court and EDNY federal District Court, similar to attorney

Wymetalek who submitted forgeries to appease his client, David Schwartz, see in Exhibit I

internet article. Same as Wymetalek, charges should be bought against Daniel Steinberg and

Raquel Vasserman for being puppets to Aron O. Bronstein who upon information and belief has

paid both lawyers over six figures, money that could have been paid to the victims in this case.

        Counsel’s aiding and abetting forgery is not a victimless crime as this forgery has

obstructed Plaintiff from collecting a judgment. Courts often describe the litigation process as

having a truth-seeking function. An obstacle to truth seeking has reared its ugly head. Opposing

counsel’s forged notaries and affidavits intentional and designed to subvert the truth-seeking

function of Aton O. Bronstein’s assets.

        Opposing counsel’s Falsification is a serious problem, for two reasons. First it had an

enormously detrimental impact on the litigation process where this Court, among others were



17
        Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 18 of 22



deceived to believe that Defendants were signing Court documents, in reality Judgment Debtor

has been forging his family’s signature and upon information and belief, Aron O. Bronstein is

paying the legal bills for Daniel Steinberg and Raquel Vasserman.

        Most obviously, undetected falsification can lead directly to incorrect results. In criminal

cases, innocent people can be imprisoned or criminals can go unpunished. And in civil cases,

large sums of money or important legal rights can be undeservedly lost or won. For example,

Counsel’s forged notary has abetted in hiding Judgment Debtor’s income stream from the

Plaintiff.

        But falsification has other deleterious effects. Where one side of a dispute suspects the

other of engaging in falsification, it results in litigation that is much more expensive and time-

consuming for Plaintiff, such as Vioctim Thompson’s subpoenas of forged checks, affidavits and

forged notaries.

        Counsel’s falsification adds a fact intensive issue (e.g., if the signatures and affidavits are

forgeries) that can require additional discovery, expenses for various types of forensic experts,

and increased Court time and an undue burden on the Court’s facilities. In addition, counsel’s

falsification erodes public respect for the judicial system: to the extent that the public believes

falsification is common, it will distrust the results reached by the judicial system and will lose

faith in Courts as reliable sources of justice.

        The seriousness of Counsel’s falsification is reflected both by the numerous remedies that

courts have developed to address it (many of which will be discussed below) and also by the

legislative response. Falsification is a serious crime in most, if not all, jurisdictions. Various

specific types of falsification violate federal criminal laws. See, e.g., 18 U.S.C. § 1621 (perjury

punishable by up to five years’ imprisonment); 18 U.S.C. § 1519 (knowing falsification or



18
        Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 19 of 22



destruction of documents or other tangible objects punishableby up to 20 years’ imprisonment);

18 U.S.C. § 1520 (destruction of certain corporate audit records punishable by up to 10 years of

imprisonment). And knowing destruction or falsification of documents in an attemptto influence

the outcome of a judicial proceeding also violates the general “obstruction of justice” law. 18

U.S.C. § 1503. See, e.g., U.S. v. Craft, 105 F.3d 1123, 1128 (6th Cir.1997) (“Acts that distort the

evidence to be presented or otherwise impede the administration of justice are violations of 18

U.S.C. § 1503. The act of altering or fabricating documents used or to be used in a judicial

proceeding would fall within the obstruction of justice statute if the intent is to deceive the

court.”). All states have similar laws.



Counsel Steinberg and Vasserman are paid by Aron O. Bronstein to submit forged

documents and should be liable for Aron O. Bronstein restitution.



        Courts have long recognized their own inherent power to protect themselves and other

parties from various forms of bad faith litigation, including the falsification of evidence. As the

Supreme Court emphasized in HazelAtlas Glass Co. v. Hartford-Empire Co., this inherent power

is a crucial mechanism for protecting the integrity of the judicial process: [T]ampering with the

administration of justice in the manner indisputably shown here involves far more than an injury

to a single litigant. It is a wrong against the institutions set up to protect and safeguard the public,

institutions in which fraud cannot complacently be tolerated consistently with the good order of

society. . . . The public welfare demands that the agencies of public justice be not so impotent

that they must always be mute and helpless victims of deception and fraud. The inherent power

to “fashion appropriate sanction[s] for conduct which abuses the judicial process” was reaffirmed



19
        Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 20 of 22



by the Supreme Court in Chambers v. NASCO, Inc.501 U.S. 32, 44 (1991). Where falsification

occurs in the midst of ongoing judicial proceedings, and is specifically directed at affecting those

proceedings, it often is termed “fraud on the court.” A court, as an exercise of this inherent

authority, may sanction fraud on the court through dismissal (if the falsifier is the plaintiff) or

default (if the falsifier is the defendant).Some examples are; Pope v. Fed. Express Corp., 974

F.2d 982, 984 (8th Cir. 1992) (affirming sanction of dismissal for plaintiff’s forgery of, and

reliance on, a single document); Aoude v. Mobil Oil Corp., 892 F.2d 1115 (1st Cir. 1989)

(affirming dismissal where plaintiff concocted a single document).

        As the Supreme Court recognized in Chambers, once a party sets out on a course of bad

faith litigation, it taints the entire litigation, and the court may vindicate itself by requiring the

bad faith litigator to pay all of its opponent’s attorney fees and expenses. 501 U.S. at 56–57; see

also Synanon Found., Inc. v. Bernstein, 517 A.2d 28, 43 (D.C. 1986) (once a party embarks on a

“pattern of fraud,” and “[r]egardless of the relevance of these [fraudulent] materials to the

substantive legal issue in the case,” this is enough to “completely taint [the party’s] entire

litigation strategy from the date on which the abuse actually began”).



Counsel Steinberg and Vasserman cannot be trusted

        Throughout my collection of restitution counsel Steinberg has been casting aspersions,

calling me a liar. Liar is on the part of Mr. Steinberg complicit in the falsifications mentioned

and the forged signature lawsuit against Plaintiff’s Counsel titled Oceana Holding Corp. v

Joseph Paukman.

        An oft-quoted passage from one of the leading evidence treatises explains: It has always

been understood—the inference, indeed is one of the simplest in human experience—that a



20
        Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 21 of 22



party’s falsehood or other fraud in the preparation and presentation of his cause, his fabrication

or suppression of evidence by bribery or spoliation, and all similar conduct is receivable against

him as an indication of his consciousness that his case is a weak or unfounded one; and from that

consciousness may be inferred the fact itself of the cause’s lack of truth and merit. The inference

thus does not necessarily apply to any specific fact in the cause, but operates, indefinitely though

strongly, against the whole mass of alleged facts constituting his cause. J. WIGMORE,

EVIDENCES § 278, at 133 (Chadbourn ed. 1979).



       WHEREFORE this Court to 1) increase Aron O. Bronstein’s restitution payments

and/or 2) criminal charges against Aron O. Bronstein and counsel Steunberg and Vasserman for

willful failure and submission of forged notaries to several Courts and/or 3) ordering vacate the

sealing of the records of Aron O. Bronstein above captioned divorce.




.

                                                             Very truly yours,
                                             __________/s/ Joseph Paukman________
                                                       Joseph Paukman

Cc: Nicholas.Chiuchiolo@usdoj.gov.
 Douglas E. Grover
Jolene LaVigne‐Albert
Attorneys for the Defendant Aron Bronstein




21
     Case 1:00-cr-00100-PAE Document 115 Filed 05/06/20 Page 22 of 22




22
